In an action for a divorce and ancillary relief, the husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Carey, J.H.O.), dated July 1, 1996, as (1) awarded the wife spousal support in the amount of $1,000 per month for a period of eight years, (2) awarded the wife $22,500 in counsel *555fees, (3) dismissed his claim for a credit against the parties’ marital assets to reflect a $20,000 gift from his grandfather and a $11,000 inheritance from his grandfather’s sister, and (4) dismissed his claim for a credit against the parties’ marital assets for the value of the wife’s real estate license.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the findings of the Supreme Court, the parties’ stipulation of partial settlement dated September 22, 1995, did not bar the husband’s claim for a credit against the parties’ marital assets to reflect a $20,000 gift from his grandfather and an $11,000 inheritance from his grandfather’s sister. Exhibit A to the stipulation clearly provides that these issues, if not resolved by the parties prior to trial, shall be presented to the Judicial Hearing Officer for his determination. However, in the exercise of our factual review power, we find that the husband’s claims for his alleged separate property contributions, which were fully litigated, were not established by clear and convincing evidence (see, Stavans v Stavans, 207 AD2d 392; Kirshenbaum v Kirshenbaum, 203 AD2d 534; Pullman v Pullman, 176 AD2d 113; Lischynsky v Lischynsky, 120 AD2d 824).
The husband’s remaining contentions are without merit. Miller, J. P., Copertino, Sullivan and Altman, JJ., concur.